Citation Nr: 0806898	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-26 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
depression.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to November 
1971 and from May 1972 to June 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  This case was previously before the 
Board, and remanded for further development, in January and 
September 2007.  


FINDING OF FACT

The veteran's depression is not manifested by flattened 
affect, impaired communication, impaired judgment, impaired 
abstract thinking, impaired thought processes, panic attack, 
difficulty in understanding commands, or difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
depression have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9434 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

For increased compensation claims, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In February 2004, prior to the initial adjudication, the AOJ 
sent a letter to the veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask the VA to obtain.  
Although the letters did not specifically instruct the 
veteran to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
The Board notes that the veteran was not specifically 
informed to submit medical or lay evidence demonstrating the 
effect a worsening of his depression has on his employment 
and daily life.  The Board finds that no prejudice resulted, 
however, because the veteran was told to submit any evidence, 
to include his own statement, "describing his symptoms, 
their frequency and severity, and other involvement, 
extension and additional disablement caused by [his] 
disability," which would include any impact on the veteran's 
employment and daily life, and the veteran was provided 
notice of the appropriate rating criteria, which explicitly 
include effect on employment and daily life.  

In February 2007, the veteran was notified that disabilities 
are rated on the basis of diagnostic codes and was told of 
the need to present evidence to meet the rating criteria and 
to establish an effective date of an award.  Although this 
notice postdated the initial adjudication and the claim was 
not readjudicated, the Board finds that no prejudice resulted 
because the veteran had ample time to submit evidence and 
respond to the notice, and the evidence indicates that the 
veteran was able to effectively participate in the appeals 
process.  

The specific rating criteria for evaluating depression and 
how (based on what symptomatology) each rating percentage is 
assigned were provided to the veteran in the statement of the 
case.  Although the veteran was not sent an independent 
letter providing notice of this information, the records 
indicates that no prejudice resulted.  The claim was 
readjudicated after this notice was provided, the veteran was 
able to effectively participate extensively in the appeals 
process, and the veteran had ample time to submit evidence.  
Cf. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  The evidence indicates that the 
veteran was fully aware of what was necessary to substantiate 
this claim.  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a VA examination, and 
scheduling the veteran for a VA hearing (the veteran did not 
appear).  Consequently, the Board finds that the duty to 
notify and assist has been satisfied without prejudice.  

Increased rating for depression

For historical purposes, it is noted that service connection 
was established for major depression by the RO in a March 
2003 decision, based on, chiefly, the review of a VA 
examiner's opinion to the effect that the veteran's 
depressive symptoms manifested while he was on active duty 
and that they were influenced by his service-connected back 
disability.  A 30 percent disability evaluation was assigned 
based on a review of the relevant contemporaneous evidence of 
record.  

In September 2003, the veteran filed a claim for an increased 
evaluation for this disorder.  

The veteran has endorsed symptoms such as nervousness, 
irritability, inability to concentrate, poor short-term 
memory, constant nervousness and anxiety, decreased interest 
in life and activities, low motivation, no social 
interaction, and no love of life.  The medical evidence 
indicates that the veteran is consistently oriented, 
coherent, and well-groomed with consistently negative 
findings as to suicidal or homicidal ideation, looseness of 
association, flight of ideas, hallucinations, or delusions.  
The medical evidence also reports the veteran's consistent 
complaints of fatigue and sleep difficulties, and the Board 
notes that the veteran has been diagnosed with (and denied 
service connection for) sleep apnea.

An August 2003 private psychiatric assessment record reports 
the veteran's history of being "somewhat chronically 
anxious" with episodic depression, and the veteran stated 
that he did not feel happy even between his depressed 
episodes.  See August 2003 Lester record.  The record notes 
that the veteran "continue[d] to fluctuate between a mild to 
moderate level of depression."  The examiner noted that the 
veteran was "somewhat candid and nervous" during the 
interview, had slightly decreased eye contact, and reported 
findings that the veteran was anxious and dysphoric with a 
blunted affect.  The record indicates that the veteran showed 
no psychomotor restlessness or abnormal motor movements, and 
production of thoughts was coherent and relevant, without 
looseness of association, tangentiality, circumstantiality, 
or flight of ideas.  The examiner noted that the veteran 
"appear[ed] to have good insight."  The veteran had no 
delusions, hallucinations, paranoia, or suicidal/homicidal 
thoughts or ideation, and he was fully oriented.  The veteran 
showed some difficulty with concentration and focus and 
required "some mild redirection to the interview at times," 
but he was able to "self redirect."  Memory was intact for 
medium and long-term events, with no evident deficits.  

The examiner diagnosed the veteran with moderate depression 
and social anxiety disorder, and assigned a global assessment 
of functioning (GAF) score of 60, which corresponds to 
moderate, near mild, symptoms or moderate, near mild, 
difficulty in social, occupational, or school functioning.  
The examiner opined that the veteran's depression began in 
service and that the veteran had had recurrent episodes since 
then which have significantly affected his life.  

Private treatment records dating in January to March 2004 
report the veteran's history of increased depression and 
feeling anxious/jittery and an appearance of dysphoria, and a 
February 2004 record reports that the veteran had a blunt 
affect.  See January, February, and March 2004 Lester 
treatment records.  

A VA examination was conducted in March 2004.  The 
examination record reports the veteran's history of a 
worsening of his depression in the winter, fatigue due to 
sleep apnea, and frequently recurring nightmares.  The 
veteran reported a negative history of panic attacks, though 
he reported having "a lot of anxiety," and he stated that 
his sleep and depression problem affected his concentration 
at work.  The veteran reported that he enjoyed hunting and 
fishing with a friend.  He also reported that he was married, 
and he gave a negative history of any marital problems.  
Mental status examination indicated that the veteran was 
fully oriented.  The examiner noted that the veteran seemed 
slightly nervous during the interview, and the veteran 
reported that he was like that all the time.  Speech was 
goal-directed, and the veteran was spontaneous in 
conversation.  The examiner stated that there was no evidence 
of a thought disorder or psychoses, and the veteran denied 
suicidality.  The examiner assessed the veteran with 
depression and social anxiety and assigned a GAF of 60 for 
the veteran's depression.  

A June 2004 private medical record reports the veteran's 
history of feeling "very depressed."  See June 2004 Asim 
record.  The veteran reported being forgetful, depressed, and 
unable to concentrate. 

An August 2004 Lester treatment record reports the veterans 
history of "doing pretty [well]."  The veteran reported 
that he felt his depression and anxiety were relatively well 
controlled, and his nervousness was decreased, though a 
subsequent treatment record indicates the veteran's history 
of always being a "little" anxious/nervous and somewhat 
depressed.  See November 2004 Lester treatment record.  A 
January 2005 Lester treatment record reports the veteran's 
history of having a falling out with his oldest friend, with 
whom he hunted and fished.  The examiner noted that the 
veteran seemed "a little anxious" and a "little down" in 
mood.  The record also notes that the veteran was coherent 
with normal insight.  

A February 2005 private treatment record reports the 
veteran's history of increased sleep with difficulty getting 
up in the morning, impaired short-term memory and 
concentration, and having no true friends at work.  See 
February 2005 Jennings record.  A March 2005 Jennings record 
reports the veteran's history of feeling better after a 
change in medication, and an April 2005 Jennings record 
reports the veteran's history of improved anxiety, but 
worsened depression.  The record notes that the veteran had 
tried to reach out to his old friend several times (after the 
falling out reported in the January 2005 Lester record), but 
his friend had not responded.  The examiner noted that the 
veteran choked back tears and had a shaky voice when relating 
this information.  

A July 2005 Green County treatment record reports the 
veteran's history of feelings of hopelessness and 
helplessness, in addition to anxiety, anger, and lack of 
motivation.  The record reports the veteran's history of 
having increased depression and anxiety after the potential 
loss of an old friendship.  The examiner noted that the 
veteran had a labile affect and mood, going from tearful to 
angry throughout the session.  Speech had a noted shakiness 
to it due to a medical condition (Parkinson's).  The examiner 
assigned a GAF of 48, noting that the highest GAF that year 
was 60.  A GAF score of 48 corresponds to a finding of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  The record notes that 
the veteran returned for another visit in July 2005, 
requesting entry into a Crisis Stabilization Unit.  The 
examiner told the veteran that entry was not appropriate 
(because the veteran was not an imminent danger to himself or 
others), the veteran became angry and informed the examiner 
that he would not be returning for further sessions.  

An August 2005 Jennings treatment record reports the 
veteran's history of not doing too well, and he stated that 
he increasingly felt like he wanted to cry.  The veteran 
reported that he spoke to his former friend and there were no 
hard feelings, but they would no longer be hunting together.  
A September 2005 private treatment record reports that the 
veteran had an appropriate affect and demeanor and that the 
veteran was alert and oriented to time, person, and place.  
See Tahlequah Family Medicine treatment record.  A subsequent 
December 2006 Halsell treatment record reported that the 
veteran had a normal mood and affect and was oriented to 
time, place, and person.  

Under the rating criteria for mental disorders, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board finds that the evidence does not meet or more 
nearly approximate the criteria for a rating in excess of 30 
percent.  See 38 C.F.R. § 4.7 (2007).  The evidence indicates 
that the veteran is still working, is married and has good 
relationships with his family, and has outside interests, and 
there are no findings of impaired speech; panic attacks; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective relationships.  There 
is also no finding of flattened affect and only 2 findings of 
blunted affect, and the records as a whole do not indicate 
that the veteran's affect is consistently limited to a degree 
to approximate flatness.  

Although the record includes evidence of impaired motivation, 
mood, and short-term memory, a finding of "moderate" 
depression and an assigned GAF score of 48, the Board finds 
that the symptoms most nearly approximate the disability 
picture described by the current rating.  GAF scores, like an 
examiner's assessment of the severity of the condition, must 
be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned  See 38 C.F.R. § 4.126.  This is due, in 
part, because the scores and assessments are generally based 
on the veteran's symptoms that particular day, rather than 
based on any long-term symptomatology.  In this case, the 
veteran's symptoms on the whole, as reported by the medical 
records and his statements, are not consistent with the 
disability picture created by the higher rating; 
consequently, a higher rating must be denied.  


ORDER

A rating in excess of 30 percent for depression is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


